Case: 2:19-mj-00768-KAJ Doc #: 1 Filed: 09/24/19 Page: 1 of 4 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Ohio

United States of America )
Vv. ) . ome +
) CaseNo. 2° (4 "yf Wy
)
)
Winter Lillie DOBBS )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 23,2019 ——siinthecountyof  ————s& Ross in the
Southern District of _ Ohio ___ , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 841(a)(1) and (b)(1) knowingly and intentionally possessed with intent to distribute 50 grams or
(B)(viii) more of a mixture or Substance containing a detectable amount of

methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II
controlled substance

This criminal complaint is based on these facts:

See Attached Affidavit

Continued on the attached sheet.

 

 

Aarheg Complainant's signature e
WARES ISTE,
y

Sworn to before me and signed in my presence.

Date: Sypt. AU, A LADIS

City and state: ___ Columbus, Ohio _

 

Printed name and title
eo

Case: 2:19-mj-00768-KAJ Doc #: 1 Filed: 09/24/19 Page: 2 of 4 PAGEID #: 2

AFFIDAVIT

Your Affiant, Zachary Bennett, having been duly sworn, state the following:
INTRODUCTION

I am a Special Agent with the Drug Enforcement Administration (DEA) and have been so
employed since 2018. I graduated from the DEA Academy located in Quantico, Virginia
and received approximately 16 weeks of specialized narcotics related training. The training
included controlled substances identification, narcotics related investigative techniques,
interview and interrogation training, preparation of search warrants, tactical application of
narcotics enforcement, surveillance and electronic monitoring techniques and money
laundering investigations. I am currently assigned to the Columbus District Office in
Columbus, Ohio.

As a DEA Special Agent, | have participated in the execution of search warrants at
residences and businesses used by narcotics traffickers and have participated in numerous
arrests for drug related state and federal offenses. I have participated in investigations
targeting individuals and organizations trafficking heroin, cocaine, marijuana,
methamphetamine and other controlled substances as defined in 21 U.S.C. § 801. Through
the course of these investigations, I have personally interviewed confidential sources and
other persons involved in the distribution of illegal narcotics. I have also interviewed
persons arrested for the distribution of illegal narcotics. I have spoken with more
experienced narcotics investigators with whom I have worked concerning the practices of
narcotics traffickers and the best investigative methods to use when conducting
investigations of narcotics trafficking organizations. Through the course of my
investigations and through informal training from more experienced narcotics
investigators, I have become familiar with the methods and means utilized by persons who
participate in the illegal distribution of controlled substances.

PURPOSE OF AFFIDAVIT

This Affidavit is made in support of a federal arrest warrant and complaint against Winter
Lillie DOBBS (hereinafter referred to as “DOBBS”). My knowledge of this investigation
is based upon my own personal observations, as well as the observations and investigation
conducted by other law enforcement officers knowledgeable of the facts and circumstances
involved in the subject investigation. I have not included in this Affidavit all the facts
known to me, but only that information sufficient to establish probable cause to believe
that DOBBS has committed a violation of Title 21, United States Code, §§ 841(a)(1) and
(b)(1)(B)(viii), that being distribution of 50 grams or more of Methamphetamine, a
Schedule II controlled substance.
10.

Case: 2:19-mj-00768-KAJ Doc #: 1 Filed: 09/24/19 Page: 3 of 4 PAGEID #: 3

SUMMARY OF PROBABLE CAUSE

On September 23, 2019, at approximately 1:22 a.m., Ohio State Highway Patrol Trooper
Josh McCarty initiated a traffic stop on a 2010 Cadillac CTS bearing Ohio registration
J554514 on US-23 in Ross County, Ohio. The reason for the traffic stop was due to a speed
violation.

Trooper McCarty made contact with the driver of the Cadillac, Charles CLARK, who was
found to have a felony arrest warrant for possession of criminal tools out of Scioto County,
Ohio. CLARK also admitted to having heroin in his pocket. CLARK was subsequently
arrested on the felony warrant out of Scioto County, Ohio. The suspected heroin was
recovered from CLARK and weighed approximately 1 ounce.

Trooper McCarty made contact with the front seat passenger, Kristen Nicole ADAMS of
Portsmouth Ohio. ADAMS was found to be in possession of four bags of suspected
methamphetamine in plain view on the front passenger floorboard. The suspected
methamphetamine weighed approximately 455.86 grams of methamphetamine. ADAMS
was also found to be in possession of suspected crack cocaine weighing approximately 4.8
grams. The cocaine was located in ADAMS’ bra. ADAMS admitted to using cocaine
earlier in the evening.

Trooper McCarty also made contact with the back seat passenger, Winter Lillie DOBBS.
DOBBS willingly surrendered one bag of suspected methamphetamine from her bra. A
search incident to arrest revealed a second bag of methamphetamine hidden inside
DOBBS’ pants. Later, while returning to the Chillicothe Post, DOBBS admitted to having
a third bag of methamphetamine hidden within her vagina, which she willingly removed.
DOBBS was in possession of approximately 434.9 grams of methamphetamine and 13.9
grams of crack cocaine. The cocaine was located in DOBBS’ bra.

A fourth individual, identified for purposes of this affidavit as B.P., was sitting in the rear
left passenger seat. B.P. did not admit to possession of any narcotics at the time of the
traffic stop. Trooper McCarty transported B.P. to the Chillicothe post for further
investigation.

DOBBS was transported to the Chillicothe Ohio State Trooper Post to be interviewed by
law enforcement. Prior to conducting the post-arrest interview, DEA TFO Ellison verbally
read DOBBS her Miranda Warnings and provided her with the Ohio State Police (OSP)
Constitutional Rights Waiver form. DOBBS acknowledged she understood her rights and
voluntarily signed the Constitutional Rights Waiver form agreeing to speak with
investigators. During the post arrest interview, DOBBS admitted to knowledge and
possession of the suspected methamphetamine as well as the crack cocaine

TFO Ellison field tested the suspected methamphetamine and received a positive result for
methamphetamine, a Schedule II controlled substance. TFO Ellison also field tested the
suspected heroin and crack cocaine and received a positive result for both; heroin is a
Schedule I controlled substance and crack cocaine is a Schedule IJ controlled substance.
Case: 2:19-mj-00768-KAJ Doc #: 1 Filed: 09/24/19 Page: 4 of 4 PAGEID #: 4

Based upon my training and experience, the quantities of drugs recovered from ADAMS
and DOBBS are indicative of distribution.

CONCLUSION

11. Based upon this information, Your Affiant believes probable cause exits that
on the above date, Winter Lillie DOBBS knowingly and intentionally possessed with intent
to distribute 50 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II controlled
substance, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii).

Jeebong bene Sel Agel

Zachary Bennett, Special Agent
Drug Enforcement Administration

SUBSCRIBED and SWORN to before me

this a pide of Septem

   

  
